UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 09-7879


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SAM WESTRY,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:04-cr-00267-RLW-1; 3:07-cv-00400-RLW)


Submitted:    August 11, 2010             Decided:   September 14, 2010


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sam Westry, Appellant Pro Se. Michael Steven Dry, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sam Westry seeks to appeal the district court’s order

denying    relief        on    his    28   U.S.C.A.        § 2255    (West    Supp.     2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial       showing       of     the     denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Westry has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3